Wade, C. J.
“Where a case has been tried by a jury and a verdict rendered therein, and the losing party desires to test the sufficiency of the evidence to support the verdict, a motion for a new trial is indispensibje.” Mackin v. Blalock, 133 Ga. 550 (4) (66 S. E. 265, 134 Am. St. R. 220). See also Civil Code, § 6144. A review of the evidence supporting the verdict in this case being sought by direct bill of exceptions without a motion for a new trial, and there being no error of law complained of, the writ of error must be dismissed. Sanders v. State, 84 Ga. 217 (10 S. E. 629); Ford v. Wilson, 85 Ga. 109 (11 S. E. 559); Gibson v. Maxwell, 85 Ga. 235 (11 S. E. 615); Hyfield v. Sims, 87 Ga. 280 (13 S. E. 554) ; Holsey v. Porter, 105 Co, 837 (31 S. E. 784; an cases cited in Park’s Ann. Code, note to § 6082, p. 4189, catchwords “Direct exception.”

Writ of error dismissed.


Jenkins and Luke, JJ„ concur.